Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pappas (U.S. 2019/0019449 A1, hereinafter refer to Pappas) in view of Herner (U.S. 2019/0355702 A1, hereinafter refer to Herner) and Cok et al. (U.S. 2018/0211945 A1, hereinafter refer to Cok).
Regarding Claim 1: Pappas discloses an apparatus (see Pappas, Figs.9-10 as shown below and ¶ [0002]) comprising:

    PNG
    media_image1.png
    593
    780
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    376
    682
    media_image2.png
    Greyscale

1012/502) (see Pappas, Figs.9-10 as shown above); 
a thin-film circuit layer (1006/500) deposited on the array of LEDs (1012/502), wherein the array of LEDs (1012/502) is a support structure for the thin-film circuit layer (1006/500), and the thin-film circuit layer (1006/500) comprises circuitry for controlling operation of LEDs (1012/502) in the array of LEDs (1012/502) (see Pappas, Figs.9-10 as shown above, ¶ [0070], and ¶ [0089]);
a backplane (1002/driver) coupled with the thin-film circuit layer (500/1006) using the plurality of metal bonds (1004/interposer/electrical interconnections), the backplane (1002/driver) comprising drive circuitry for supplying electrical current to the thin-film circuit layer (1006/500) through the plurality of metal bonds (1004/interposer/electrical interconnections) (see Pappas, Figs.9-10 as shown above, ¶ [0085], and ¶ [0088]).
Pappas is silent upon explicitly disclosing wherein an array of light emitting diodes (LEDs) comprising a layered epitaxial structure including a first doped semiconductor layer, a second doped semiconductor layer, and a light-emitting layer between the first doped semiconductor layer and the second doped semiconductor layer.
Before effective filing date of the claimed invention the disclosed an array of light emitting diodes (LEDs) were comprise a layered epitaxial structure including a first doped semiconductor layer, a second doped semiconductor layer, and a light-emitting layer between the first doped semiconductor layer and the second doped 
For support see Herner, which teaches an array of light emitting diodes (LEDs) (94) comprising a layered epitaxial structure including a first doped semiconductor layer (20/30), a second doped semiconductor layer (20/30), and a light-emitting layer (22) between the first doped semiconductor layer (20/30) and the second doped semiconductor layer (20/30) (see Herner, Figs.8-9 and 11-12 as shown below, Fig.1A, ¶ [0030]- ¶ [0031], and ¶ [0049]).

    PNG
    media_image3.png
    575
    648
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    641
    573
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    622
    747
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    437
    741
    media_image6.png
    Greyscale

Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Pappas and Herner to enable the array of light emitting diodes (LEDs) (94) to comprise a layered epitaxial structure including a first doped semiconductor layer (20/30), a second doped semiconductor layer (20/30), and a light-emitting layer (22) between the first doped semiconductor layer (20/30) and the second doped semiconductor layer (20/30) as taught by Herner in order to obtain a light emitting devices, and specifically to those with small size, large density per unit area, and less expensive manufacture step of Pappas to be performed according to the teachings of Herner because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed array of light emitting diodes (LEDs) (94) step of Pappas and art recognized suitability for obtaining a light emitting devices, and specifically to those with small size, large density 
Pappas is silent upon explicitly disclosing wherein a plurality of metal bonds made of material that has a melting point or bonding temperature less than 300 degrees Celsius.
Before effective filing date of the claimed invention the disclosed plurality of metal bonds made of material that has a melting point or bonding temperature less than 300 degrees Celsius were known for bonding the backplane to a thin-film circuit layer and to obtain a light emitting devices, and specifically to those with small size, large density per unit area, and less expensive manufacture.
For support see Herner, which teaches wherein a plurality of metal bonds (250/ gold, indium, tin, or lead) made of material that has a melting point or bonding temperature less than 300 degrees Celsius (note: the listed adhesive metal layers such as gold, indium, tin, or lead known as a bonding material with a melting point or bonding temperature less than 300 degrees Celsius. Thus, it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability) (see Herner, Figs.8-9 as shown above and ¶ [0055]- ¶ [0056]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Pappas and Herner to enable a plurality of metal bonds (250) made of material that has a melting point or bonding temperature less than 300 degrees Celsius as taught by Herner in order to bond the backplane (320/310) to a thin-film circuit layer (194) and to 94), and specifically to those with small size, large density per unit area, and less expensive manufacture (see Herner, Figs.8-9 as shown above, Fig.7, ¶ [0001], and ¶ [0055]- ¶ [0056]).
The combination of Pappas and Herner is silent upon explicitly disclosing wherein a number of the plurality of metal bonds coupling the backplane with the thin- film circuit layer is less than a number of LEDs in the array of LEDs.
Before effective filing date of the claimed invention the disclosed number of the plurality of metal bonds coupling the backplane with the thin- film circuit layer were known to be less than a number of LEDs in the array of LEDs in order to provide an electrical connections between the pixel contacts 32/ thin- film circuit layer of the pixel control device 30/ thin- film circuit layer and the display substrate contacts 12/ backplane 11 of the display substrate 10.
For support see Cok, which teaches wherein a number of the plurality of metal bonds (49) coupling the backplane (11) with the thin- film circuit layer (33/31) is less than a number of LEDs (40) in the array of LEDs (41) (see Cok, Fig.4A as shown below and ¶ [0085]- ¶ [0086]). 

    PNG
    media_image7.png
    254
    632
    media_image7.png
    Greyscale

49) coupling the backplane (11) with the thin- film circuit layer (33/31) to be less than a number of LEDs (40) in the array of LEDs (41) as taught by Cok in order to provide an electrical connections between the pixel contacts 32/ thin- film circuit layer of the pixel control device 30/ thin- film circuit layer and the display substrate contacts 12/ backplane 11 of the display substrate 10 (see Cok, Fig.4A as shown above and ¶ [0085]- ¶ [0086]). 
Regarding Claim 3: Pappas as modified teaches an apparatus as set forth in claim 1 as above. The combination of Pappas, Herner, and Cok is silent upon explicitly disclosing wherein spacing between metal bonds of the plurality of metal bonds is equal to or greater than 5 microns and equal to or less than 18 microns.
However, the combination of Pappas, Herner, and Cok teaches wherein iLEDs 48 used herein can have at least one of a width from 2 to 5 microns (note: Cok teaches three iLEDs between metal bods 49. Therefore, the minimum spacing between metal bods 49 would be 2 + 2 + 2 = 6 microns) (see Cok, Fig.4A as shown above and ¶ [0101]).
Hence, practicing the combination of Pappas, Herner, and Cok to enable a space between metal bonds as taught by Cok necessarily results at least the recited claim limitation of spacing between metal bonds of the plurality of metal bonds is equal to or greater than 5 microns and equal to or less than 18 microns.
Therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the spacing 32/ thin- film circuit layer of the pixel control device 30/ thin- film circuit layer and the display substrate contacts 12/ backplane 11 of the display substrate 10 because the spacing between metal bonds of the plurality of metal bonds is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 4: Pappas as modified teaches an apparatus as set forth in claim 1 as above. The combination of Pappas, Herner, and Cok further teaches wherein: the array of LEDs comprises a count of LEDs (see Herner, Figs.8-9 and 11-12 as shown above),
the plurality of metal bonds (500) corresponds to a count of metal bonds (500) (see Herner, Figs.8-9 and 11-12 as shown above),
The combination of Pappas, Herner, and Cok is silent upon explicitly disclosing wherein the count of metal bonds is at least two orders of magnitude less than the count of LEDs.
However, the combination of Pappas, Herner, and Cok teaches number of the plurality of metal bonds (49) coupling the backplane (11) with the thin- film circuit layer (33/31) is less than a number of LEDs (40) in the array of LEDs (41) (see Cok, Fig.4A as shown above and ¶ [0085]- ¶ [0086]).
32/ thin- film circuit layer of the pixel control device 30/ thin- film circuit layer and the display substrate contacts 12/ backplane 11 of the display substrate 10 because the spacing between metal bonds of the plurality of metal bonds is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 5: Pappas as modified teaches an apparatus as set forth in claim 1 as above. The combination of Pappas, Herner, and Cok further teaches wherein the array of LEDs occupies a footprint, and the plurality of metal bonds (250/500) are dispersed over the footprint (see Herner, Figs.8-9 and 11-12 as shown above).
Regarding Claim 6: Pappas as modified teaches an apparatus as set forth in claim 1 as above. The combination of Pappas, Herner, and Cok further teaches wherein each LED in the array of LEDs is formed of a crystalline semiconductor structure, and the thin-film circuit layer is not lattice matched to the crystalline semiconductor structure of the array of LEDs (see Pappas, Figs.9-10 as shown above).
Regarding Claim 9: Pappas as modified teaches an apparatus as set forth in claim 1 as above. The combination of Pappas, Herner, and Cok further teaches wherein the array of LEDs includes material comprising at least one of: Gallium Nitride (GaN), 
Regarding Claim 18: Pappas discloses a system (see Pappas, Figs.9-10 as shown above and ¶ [0002]) comprising:
a frame of a head-mounted device (see Pappas, Figs.9-10 as shown above); and
a display integrated with the frame, wherein the display is configured to present content to a user of the head-mounted device (see Pappas, Figs.9-10 as shown above), the display comprising
project optics configured to couple light from a light source into a waveguide (see Pappas, Figs.9-10 as shown above); and the light source (1012) (see Pappas, Figs.9-10 as shown above), wherein the light source comprises:
an array of light emitting diodes (LEDs) (1012) (see Pappas, Figs.9-10 as shown above);
a thin-film circuit layer (1006) deposited on the array of LEDs (1012), wherein the array of LEDs (1012) is a support structure for the thin-film circuit layer (1006), and the thin-film circuit layer (1006) comprises circuitry for controlling operation of LEDs (1012) in the array of LEDs (1012) (see Pappas, Figs.9-10 as shown above, ¶ [0070], and ¶ [0089]);
a backplane (1002) coupled with the thin-film circuit layer (1006) using the plurality of metal bonds (1004/interposer/electrical interconnections), the backplane (1002) comprising drive circuitry for supplying electrical current to the thin-film circuit 1006) through the plurality of metal bonds (1004/interposer/electrical interconnections) (see Pappas, Figs.9-10 as shown above, ¶ [0085], and ¶ [0088]).
Pappas is silent upon explicitly disclosing wherein an array of light emitting diodes (LEDs) comprising a layered epitaxial structure including a first doped semiconductor layer, a second doped semiconductor layer, and a light-emitting layer between the first doped semiconductor layer and the second doped semiconductor layer.
Before effective filing date of the claimed invention the disclosed an array of light emitting diodes (LEDs) were comprise a layered epitaxial structure including a first doped semiconductor layer, a second doped semiconductor layer, and a light-emitting layer between the first doped semiconductor layer and the second doped semiconductor layer in order to obtain a light emitting devices, and specifically to those with small size, large density per unit area, and less expensive manufacture.
For support see Herner, which teaches an array of light emitting diodes (LEDs) (94) comprising a layered epitaxial structure including a first doped semiconductor layer (20/30), a second doped semiconductor layer (20/30), and a light-emitting layer (22) between the first doped semiconductor layer (20/30) and the second doped semiconductor layer (20/30) (see Herner, Figs.8-9 and 11-12 as shown above, Fig.1A, ¶ [0030]- ¶ [0031], and ¶ [0049]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Pappas and Herner to enable the array of light emitting diodes (LEDs) (94) to comprise a layered epitaxial structure including a first doped semiconductor layer (20/30), a second 20/30), and a light-emitting layer (22) between the first doped semiconductor layer (20/30) and the second doped semiconductor layer (20/30) as taught by Herner in order to obtain a light emitting devices, and specifically to those with small size, large density per unit area, and less expensive manufacture step of Pappas to be performed according to the teachings of Herner because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed array of light emitting diodes (LEDs) (94) step of Pappas and art recognized suitability for obtaining a light emitting devices, and specifically to those with small size, large density per unit area, and less expensive manufacture has been recognized to be motivation to combine.   MPEP § 2144.07. 
Pappas is silent upon explicitly disclosing wherein a plurality of metal bonds made of material that has a melting point or bonding temperature less than 300 degrees Celsius.
Before effective filing date of the claimed invention the disclosed plurality of metal bonds made of material that has a melting point or bonding temperature less than 300 degrees Celsius were known for in order bonding the interposer layer to a thin-film circuit layer and to obtain a light emitting devices, and specifically to those with small size, large density per unit area, and less expensive manufacture.
For support see Herner, which teaches wherein a plurality of metal bonds (250/ gold, indium, tin, or lead) made of material that has a melting point or bonding temperature less than 300 degrees Celsius (note: the listed adhesive metal layers such as gold, indium, tin, or lead known as a bonding material with a melting point or bonding temperature less than 300 degrees Celsius. Thus, it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability) (see Herner, Figs.8-9 as shown above and ¶ [0055]- ¶ [0056]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Pappas and Herner to enable a plurality of metal bonds (250) made of material that has a melting point or bonding temperature less than 300 degrees Celsius as taught by Herner in order to bond the backplane (320/310) to a thin-film circuit layer (194) and to obtain a light emitting devices (94), and specifically to those with small size, large density per unit area, and less expensive manufacture (see Herner, Figs.8-9 as shown above, Fig.7, ¶ [0001], and ¶ [0055]- ¶ [0056]).
The combination of Pappas and Herner is silent upon explicitly disclosing wherein a number of the plurality of metal bonds coupling the backplane with the thin- film circuit layer is less than a number of LEDs in the array of LEDs.
Before effective filing date of the claimed invention the disclosed number of the plurality of metal bonds coupling the backplane with the thin- film circuit layer were known to be less than a number of LEDs in the array of LEDs in order to provide an electrical connections between the pixel contacts 32/ thin- film circuit layer of the pixel control device 30/ thin- film circuit layer and the display substrate contacts 12/ backplane 11 of the display substrate 10.
For support see Cok, which teaches wherein a number of the plurality of metal bonds (49) coupling the backplane (11) with the thin- film circuit layer (33/31) is less 40) in the array of LEDs (41) (see Cok, Fig.4A as shown above and ¶ [0085]- ¶ [0086]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Pappas, Herner, and Cok to enable the number of the plurality of metal bonds (49) coupling the backplane (11) with the thin- film circuit layer (33/31) to be less than a number of LEDs (40) in the array of LEDs (41) as taught by Cok in order to provide an electrical connections between the pixel contacts 32/ thin- film circuit layer of the pixel control device 30/ thin- film circuit layer and the display substrate contacts 12/ backplane 11 of the display substrate 10 (see Cok, Fig.4A as shown above and ¶ [0085]- ¶ [0086]). 
Regarding Claim 20: Pappas as modified teaches a system as set forth in claim 18 as above. The combination of Pappas, Herner, and Cok further teaches wherein the backplane (320) comprises silicon and the layered epitaxial structure comprises III-V or Ill-nitride material (see Herner, Figs.8-9 and 11-12 as shown above, Fig.1A, ¶ [0030]- ¶ [0031], and ¶ [0055]).
Claims 2  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pappas (U.S. 2019/0019449 A1, hereinafter refer to Pappas), Herner (U.S. 2019/0355702 A1, hereinafter refer to Herner), and Cok et al. (U.S. 2018/0211945 A1, hereinafter refer to Cok) as applied to claims 1 and 18 above, and further in view of Zhang et al. (CN 108091633 A, hereinafter refer to Zhang).
CN 108091633 A (hereinafter refer to Zhang) is relied upon solely for the English language translation of CN 108091633 A.
Regarding Claims 2 and 19: Pappas as modified teaches an apparatus as applied to claims 1 and 18 above. The combination of Pappas, Herner, and Cok is silent upon explicitly disclosing wherein the plurality of metal bonds comprise nanoporous copper (as claimed in claim 2);
wherein the plurality of metal bonds comprise nanoporous copper (as claimed in claim 19).
Before effective filing date of the claimed invention the disclosed material were known in order to obtain the interconnect structure having high surface activity, large diffusion coefficient, high thermal conductivity and electrical conductivity that can be better used to interconnect electronic packaging field.
For support see Zhang, which teaches wherein the plurality of metal bonds comprise nanoporous copper (see Zhang, abstract) (as claimed in claim 2);
wherein the plurality of metal bonds comprise nanoporous copper (see Zhang, abstract) (as claimed in claim 19).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Pappas, Herner, Cok, and Zhang to enable the known nanoporous copper material as taught by Zhang in order to obtain the interconnect structure having high surface activity, large diffusion coefficient, high thermal conductivity and electrical conductivity that can be better used to interconnect electronic packaging field, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for obtaining the interconnect structure having high surface activity, large diffusion coefficient, high thermal conductivity and electrical conductivity that can be In re Leshin, 125 USPQ 416.
Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pappas (U.S. 2019/0019449 A1, hereinafter refer to Pappas), Herner (U.S. 2019/0355702 A1, hereinafter refer to Herner), and Cok et al. (U.S. 2018/0211945 A1, hereinafter refer to Cok) as applied to claim 1 above, and further in view of Bibl et al. (U.S. Pat. No. 10,923,023 B1, hereinafter refer to Bibl).
Regarding Claims 7-8 and 10-11: Pappas as modified teaches an apparatus as applied to claim 1 above. The combination of Pappas, Herner, and Cok is silent upon explicitly disclosing wherein the thin-film circuit layer comprises a semiconductor material having an amorphous or polycrystalline structure (as claimed in claim 7);
wherein the thin-film circuit layer includes material comprising at least one of: c-axis aligned crystal Indium-Gallium-Zinc oxide (CAAC-IGZO), amorphous indium gallium zinc oxide (a-IGZO), low-temperature polycrystalline silicon (LTPS), or amorphous silicon (a-Si) (as claimed in claim 8);
wherein the drive circuitry in the backplane is in single crystal silicon (as claimed in claim 10);
wherein the drive circuitry includes CMOS (complementary metal-oxide-semiconductor) transistors (as claimed in claim 11).
Before effective filing date of the claimed invention the disclosed material were known in order to form a thin-film transistors and pixel drive transistors.

wherein the thin-film circuit layer includes material comprising at least one of: c-axis aligned crystal Indium-Gallium-Zinc oxide (CAAC-IGZO), amorphous indium gallium zinc oxide (a-IGZO), low-temperature polycrystalline silicon (LTPS), or amorphous silicon (a-Si) (see Bibl, Figs.1-4 and 15 and col.6, lines 13-50) (as claimed in claim 8);
wherein the drive circuitry in the backplane is in single crystal silicon (see Bibl, Figs.1-4 and 15 and col.6, lines 13-50) (as claimed in claim 10);
wherein the drive circuitry includes CMOS (complementary metal-oxide-semiconductor) transistors (see Bibl, Figs.1-4 and 15 and col.6, lines 13-50) (as claimed in claim 11).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Pappas, Herner, Cok, and Bibl to enable the known materials as taught by Bibl in order to form a thin-film transistors and pixel drive transistors, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for forming a thin-film transistors and pixel drive transistors involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416. 
Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BITEW A DINKE/Primary Examiner, Art Unit 2896